EX-10.74.01 MASTER LEASE AGREEMENT Between BV HOLDING-LTC, INC., as Lessor and EMERITUS CORPORATION, as Lessee Dated: November 18, 2008 Laurel Springs Assisted Living Facility, 8100 Westwold Drive, Bakersfield, California Summerfield House, 1111 Ulatis Drive, Vacaville, California MASTER LEASE AGREEMENT THIS MASTER LEASE AGREEMENT (this “Lease”) is made effective as of November 18, 2008, by and between BV Holding-LTC, Inc., a Delaware corporation (“Lessor”), and Emeritus Corporation, a Washington corporation (“Lessee”), subject to the terms, conditions and contingencies set forth below. RECITALS WHEREAS, Lessor owns or leases certain real property and improvements (as more particularly defined below, “Properties”), and desires to lease them to Lessee pursuant to the terms and conditions of this Lease; and WHEREAS, it is the parties’ intention to set forth their respective covenants and obligations in a single agreement, not merely as a matter of convenience, but because the leasing of both Properties as an inseparable unit is a special and essential inducement to Lessor to enter into this transaction, and but for the leasing of both Properties together as an inseparable whole, Lessor would not have entered into this Lease; and WHEREAS, the parties agree and acknowledge that the amount set forth as Minimum Rent (defined below) is calculated on the basis of leasing both Properties together as a single, inseparable group and is non-allocable among the two Properties, and that it would be impossible to allocate to either Facility a divisible portion of the Minimum Rent; and WHEREAS, the parties agree and acknowledge and are forever estopped from asserting to the contrary that if, notwithstanding the provisions of these Recitals, this Lease were to be determined or found to be in any proceeding, action or arbitration under state or federal bankruptcy, insolvency, debtor-relief or other applicable laws to constitute multiple leases demising multiple properties, such multiple leases could not, by the debtor, trustee, or any other party, be selectively or individually assumed, rejected or assigned; and WHEREAS, it is the parties’ intention and understanding that nothing in this Lease, including any rights of Lessor to inspect the Leased Property (defined below) or gain access to any of Lessee’s information, shall constitute or be deemed to constitute a duty on the part of Lessor to provide for the safety and well being of any resident of the Leased Property, which shall be the sole and exclusive responsibility of Lessee. NOW THEREFORE, in consideration of the mutual covenants and agreements contained herein, and for other good and valuable consideration, the receipt, sufficiency and mutuality of which are hereby acknowledged, it is agreed as follows: Leased Property. Upon and subject to the terms and conditions hereinafter set forth, Lessor leases to Lessee, and Lessee rents or hires from Lessor, all of Lessor’s right, title and interest in the following (the “Leased Property”): The real property particularly described in Exhibit “A” (the “Land”); The buildings, structures, Fixtures (as hereinafter defined) and other improvements of every kind including, but not limited to, alleyways and connecting tunnels, sidewalks, utility pipes, conduits and lines (on-site and offsite), parking areas and roadways appurtenant to such buildings and structures presently situated upon the Land, including without limitation the Facilities (as defined below) (collectively, the “Leased Improvements”); The easements, rights and appurtenances relating to the Land and the Leased Improvements; The permanently affixed equipment, machinery, fixtures, and other items of real and/or personal property, including all components thereof, now and hereafter located in, on or used in connection with, or permanently affixed to or incorporated into the Leased Improvements, including, without limitation, all furnaces, boilers, heaters, electrical equipment, heating, plumbing, lighting, ventilating, refrigerating, incineration, air and water pollution control, waste disposal, air cooling and air-conditioning systems and apparatus, sprinkler systems and fire and theft protection equipment, all of which to the greatest extent permitted by law, are hereby deemed by the parties hereto to constitute real estate, together with all replacements, modifications, alterations and additions thereto, but specifically excluding all items included within the category of Lessee's Personal Property as defined in Article II below (collectively the “Fixtures”); and All furniture, furnishings, equipment, trade fixturesor other personal tangible and intangible property including all components thereof, owned by Lessor and now and hereafter located in, on or used in connection with the Leased Improvements, together with all replacements, modifications, alterations and additions thereto, but specifically excluding all items included within the category of Lessee's Personal Property as defined in Article II below. Except with respect to the representations, warranties and covenants of Lessor set forth herein, the Leased Property is demised subject to all covenants, conditions, restrictions, easements and all other matters affecting title, whether or not of record, the conditions and limitations expressly set forth herein, and any and all matters created by or known to Lessee. Term.The initial term of the Lease (the “Initial Term”) shall be a period of ten (10) years, commencing on the date (the “Commencement Date”) upon which Lessee is able to secure operating licenses in its own name for both of the
